13-4026-bk
     In re: Old Carco LLC

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 20th day of August, two thousand fourteen.
 5
 6       PRESENT: JOHN M. WALKER, JR.,
 7                DENNIS JACOBS,
 8                RICHARD C. WESLEY,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       IN RE: OLD CARCO LLC,
13
14                Debtor.
15       - - - - - - - - - - - - - - - - - - - -X
16       GARY HENSON,
17
18                    Appellant,
19
20                    -v.-                                              No. 13-4026-bk
21
22       OLD CARCO LIQUIDATION TRUST, AS THE
23       SUCCESSOR TO OLD CARCO LLC, FKA
24       CHRYSLER LLC,
25
26                Appellee.
27       - - - - - - - - - - - - - - - - - - - -X
28

                                                  1
 1   FOR APPELLANT:    MAYER MORGANROTH, Morganroth &
 2                     Morganroth, PLLC, Birmingham, MI.
 3
 4   FOR APPELLEE:     JEFFREY B. ELLMAN, Jones Day, Atlanta, GA
 5                     (Brian J. Murray, Jones Day, Chicago, IL,
 6                     on the brief).
 7
 8        Appeal from a judgment of the United States District
 9   Court for the Southern District of New York (Schofield, J.).
10
11        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
12   AND DECREED that the appeal be DISMISSED and the judgment of
13   the district court be VACATED AND REMANDED with directions
14   to dismiss the action.
15
16        Gary Henson appeals from a judgment of the district
17   court, which affirmed an order of the bankruptcy court
18   (Bernstein, J.). The bankruptcy court denied Henson relief
19   on two independently decisive grounds: (1) that the
20   Supplemental Executive Retirement Plan (“SERP”), which
21   provides benefits to certain former Chrysler LLC employees,
22   was not an “executory” contract and could not therefore be
23   assumed by Chrysler and affiliate debtors (collectively,
24   “Debtors”) under 11 U.S.C. § 365; and (2) that even if the
25   SERP were “executory,” Chrysler could not (as it had
26   attempted) assume it only in part. Henson appealed only the
27   first conclusion to the district court, which affirmed. We
28   assume the parties’ familiarity with the underlying facts,
29   the procedural history, and the issues on appeal.
30
31        “The irreducible constitutional minimum of standing
32   contains three requirements,” one of which is
33   “redressability--a likelihood that the requested relief will
34   redress the alleged injury.” Steel Co. v. Citizens for a
35   Better Env’t, 523 U.S. 83, 102-03 (1998) (internal quotation
36   marks omitted). “[A] plaintiff [must] personally . . .
37   benefit in a tangible way from the court’s intervention.”
38   Id. at 103 n.5 (internal quotation marks omitted). We have
39   no jurisdiction over “[s]uits that promise no concrete
40   benefit to the plaintiff.” Id. “Relief that does not
41   remedy the injury suffered cannot bootstrap a plaintiff into
42   federal court; that is the very essence of the
43   redressability requirement.” Id. at 107.
44
45        Henson attacks the bankruptcy court’s conclusion that
46   the SERP was not executory. However, the Debtors only
47   designated part of the SERP for assumption, and the

                                  2
 1   bankruptcy court ruled that such partial assumption amounted
 2   to rejection of the contract altogether. Henson did not
 3   appeal this ruling. It follows that, even if Henson were to
 4   prevail in his appeal and we were to hold that the SERP is
 5   an executory contract, Henson (having not contested the
 6   second ruling of the bankruptcy court) would be left with
 7   the same unsecured bankruptcy claim he has now.
 8
 9        Thus Henson fails to sustain his “burden of showing
10   that he has standing,” Summers v. Earth Island Inst., 555
11   U.S. 488, 493 (2009), and we lack jurisdiction over his
12   appeal. Under these circumstances, we dismiss the appeal,
13   vacate the district court’s judgment, and remand for the
14   district court to dismiss the appeal from the bankruptcy
15   court’s order. See In re Chateaugay Corp., 988 F.2d 322,
16   327 (2d Cir. 1993); cf. Hillside Metro Assocs., LLC v.
17   JPMorgan Chase Bank, Nat’l Assoc., 747 F.3d 44, 46 (2d Cir.
18   2014).
19
20        We have considered all of Henson’s remaining arguments
21   and conclude that they are without merit. The appeal is
22   hereby DISMISSED and the judgment of the district court
23   VACATED AND REMANDED with directions to dismiss the action.
24
25                              FOR THE COURT:
26                              CATHERINE O’HAGAN WOLFE, CLERK




                                  3